SEC. File Nos.033-26431 811-05750 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 29 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 31 THE TAX-EXEMPT MONEY FUND OF AMERICA (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 KIMBERLY S. VERDICK, Secretary The Tax-Exempt Money Fund of America 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Michael Glazer PAUL, HASTINGS, JANOFSKY & WALKER LLP 515 S. Flower Street, 23rd Floor Los Angeles, California90071-2228 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on December 1, 2007, pursuant to paragraph (b) of rule 485. [logo - American Funds (r)] The right choice for the long term/(R)/ The Cash Management Trust of America(R) The U.S. Treasury Money Fund of America/SM/ The Tax-Exempt Money Fund of America/SM/ PROSPECTUS December 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 6 Fees and expenses of the funds 9 Investment objectives, strategies and risks 12 Management and organization 14 Shareholder information 15 Choosing a share class 17 Purchase and exchange of shares 22 Sales charges 24 Sales charge waivers 25 Rollovers from retirement plans to IRAs 26 Plans of distribution 26 Other compensation to dealers 27 How to sell shares 29 Dividends and taxes 30 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary The funds provide you with an opportunity to earn income on your cash reserves (free from federal income tax in the case of The Tax-Exempt Money Fund), while preserving the value of your investment and maintaining liquidity. The Cash Management Trust seeks to achieve this objective by investing primarily in high-quality money market instruments, such as commercial paper and commercial bank obligations; The U.S. Treasury Money Fund seeks to achieve this objective by investing exclusively in U.S. Treasury securities; and The Tax-Exempt Money Fund seeks to achieve this objective by investing primarily in securities that are exempt from regular federal income tax (the fund may, however, invest in securities that would subject you to alternative minimum taxes). Your investment in the funds is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. ALTHOUGH THE FUNDS SEEK TO PRESERVE THE VALUE OF YOUR INVESTMENT AT $1.00 PER SHARE, IT IS POSSIBLE TO LOSE MONEY BY INVESTING IN THE FUNDS. 1 Money Market Funds / Prospectus HISTORICAL INVESTMENT RESULTS The bar charts below show how the funds' investment results have varied from year to year, and the Investment Results table on page 5 shows the funds' average annual total returns for various periods. This information provides some indication of the risks of investing in the funds. All fund results reflect the reinvestment of dividends, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements. Past results are not predictive of future results. THE CASH MANAGEMENT TRUST CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES [begin bar chart]
